TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-07-00145-CV



                                    Jeff Brinkley, Appellant

                                                v.

               Texas Department of Family and Protective Services, Appellee


              FROM THE COUNTY COURT AT LAW OF BASTROP COUNTY
             NO. 06-10612, HONORABLE BENTON ESKEW, JUDGE PRESIDING



                              MEMORANDUM OPINION


               Appellant Jeff Brinkley has filed a motion to dismiss his appeal, stating that he and

the Department had resolved their dispute.       We grant the motion and dismiss the appeal.

Tex. R. App. P. 42.1(a)(2).



                                             ___________________________________________

                                             David Puryear, Justice

Before Chief Justice Law, Justices Puryear and Henson

Dismissed on Appellant’s Motion

Filed: May 3, 2007